DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The claims, 1-15, of the amendment of October 20, 2021 are currently being examined. 
The amendments overcome the rejection under 112(b) from July 20, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2017/0350598) in view of Koizumi (US 2007/0003897), Lemon (US 5,423,173) and Fletcher (US 2013/0055698).
Boardman teaches a gas turbine combustor (50) which is a combustor used in a gas turbine (16) for mixing and burning a fuel gas, an inert gas and an air (¶47), the gas turbine combustor comprising: a fuel injection device (¶47, centerbody 100, Fig. 4) including a fuel injection portion configured to directly inject the fuel gas into a combustion chamber (Merriam-Webster defines a “portion” as an often limited part of a whole, Fig. 4, one of the circuits 120, 121 or 122 in the centerbody 100), and a fluid injection portion provided, in at least a cross section of the fuel injection device, on at least one of a position radially outward of the fuel injection portion and a position radially inward of the fuel injection portion (Fig. 4, one of the circuits 120, 121 or 122  in the centerbody 100); and an air supply chamber provided, in at least a cross section of the fuel device,  on at least one of a position radially outward of the fluid vapor injection portion provided radially outward of the fuel injection portion, and a position radially inward of the fluid vapor injection portion provided radially inward of the fuel injection portion (one of the centerbody circuits 120, 121 or 122), the air supply chamber being configured to supply the air to be mixed with the inert gas injected from the fluid vapor injection portion (Any of the combination of circuits 120, 121 and 122 can be joined and their contents mixed together, ¶47, Fig. 4 shows circuits 122 and 121 joined together and their contents mixed) wherein the cross-section comprises a plane perpendicular to a direction in which the fuel injection portion is opened directly into the combustion chamber wherein the direction is parallel to a longitudinally 
Boardman doesn’t teach the inert gas is water vapor and hence the fluid injection portion is a water vapor injection portion. Koizumi teaches steam 104 (water vapor) is an inert gas that is injected into the combustor to reduce NOx (¶36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fluid vapor injection portion of Boardman be a water vapor injection portion, as taught by Koizumi, in order to reduce NOx emissions as taught by Koizumi (¶36). 
Boardman in view of Koizumi teaches any one of the circuits 120, 121 and 122 can be liquid or gaseous fuel, air, water vapor or combinations thereof. The circuits can be coaxial in positioned radially inward or radially outward of one another. However, Boardman doesn’t specifically specify an order of the circuits. 
As discussed in the Final Rejection of October 27, 2020, Lemon teaches the water vapor injection is radially inward of the fuel injection portion and the air supply chamber radially inward of the water injection portion. The design enhances mixing to reduce carbon monoxide emissions for a given level of nitrous oxide emissions (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzles of Boardman in view of Koizumi have the water vapor injection radially inward of the fuel injection portion and the air supply chamber radially inward of the water injection portion, as taught by Lemon, in order to enhance mixing 
Boardman in view of Koizumi and Lemon teaches the invention as discussed above so far. Boardman in view of Koizumi and Lemon doesn’t teach a mixing promotion member comprising a vane configured to promote mixing of the water vapor from the water vapor injection portion and the air from the air supply chamber.
Fletcher teaches a nozzle (Fig. 7) for mixing air, water and fuel. The nozzle includes a mixing promotion member 32 comprising a vane (¶52) for mixing the water vapor (steam) and the air that enters the mixing promotion member (¶52-¶56).  The mixing promotion member helps to atomize the fuel and mix the steam and water (¶52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzles of Boardman in view of Koizumi and Lemon have a mixing promotion member comprising a vane configured to promote mixing of the water vapor from the water vapor injection portion and the air from the air supply chamber, as taught by Fletcher, in order to, atomize the fuel and mix the fuel, water and air, as taught by Fletcher.
Regarding claim 2, Boardman in view of Koizumi, Lemon and Fletcher teaches the invention as claimed and as discussed above. In particular, as discussed above, for claim 1, Boardman in view of Koizumi and Lemon teaches an inner diameter water vapor injection radially inward of the fuel injection portion and the air supply chamber radially inward of the water injection portion and an inner air supply chamber provided radially inward of the inner-diameter-side water vapor injection portion. In ¶47, Boardman further teaches any number of air and water circuits can be added to the center body (It should be apparent to one skilled in the art that additional centerbody circuits (fourth, fifth ... Nth) may be installed and arranged in 
Boardman in view of Koizumi, Lemon and Fletcher doesn’t specifically teach the radial positions of the additional circuits. As discussed in the Final Rejection of October 27, 2020, Lemon teaches an outer-diameter-side water side vapor injection circuit radially outward of the fuel injection portion and an outer air supply chamber provided radially outward of the outer-diameter water vapor injection portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzles of Boardman in view of Koizumi, Lemon and Fletcher have an outer-diameter-side water side vapor injection circuit radially outward of the fuel injection portion and an outer air supply chamber provided radially outward of the outer-diameter water vapor injection portion, as taught by Lemon, in order to enhance mixing and reduce carbon monoxide emissions for a given level of nitrous oxide emissions, as taught by Lemon.
Regarding claim 3, Boardman in view of Koizumi, Lemon and Fletcher teaches the invention as claimed and as discussed above. Boardman further teaches the water vapor supplied from the inner-diameter water vapor injection portion and air supplied from the inner air supply chamber can be mixed together (¶47 - any combination of centerbody circuits 120, 121, 122 may be fluidly connected toward the downstream end of the centerbody 100 before egressing through the centerbody outlet 124). Thus, air supplied from the inner air supply chamber and water from the inner-diameter water vapor injection portion can mix in a section of a fluid conduit before an 
Regarding claim 4, Boardman in view of Koizumi, Lemon and Fletcher teaches the invention as claimed and as discussed above. Boardman further teaches the fuel injection device includes an air introduction passage configured to introduce an air from the outer air supply chamber into the inner air supply chamber (¶47 - any combination of centerbody circuits 120, 121, 122 may be fluidly connected toward the downstream end of the centerbody 100 before egressing through the centerbody outlet 124.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Koizumi, Lemon and Fletcher, as applied to claim 2 above, and further in view of Hayashi (2003/0141383).
Boardman in view of Koizumi, Lemon and Fletcher doesn’t teach the fuel injection portion is formed with a fuel injection hole that is inclined in a circumferential direction. Hayashi teaches an injection nozzle for a combustor of a jet engine (¶2, ¶3). The fuel injection holes (14) are inclined in the circumferential direction (¶29, ¶30, Fig. 1c). The angled passage introduces a swirl in the circumferential direction which results in a more uniform circumferential distribution of the fuel and more even combustion in the combustion chamber (¶34,¶35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the combustors of Boardman in view of Koizumi and Lemon have the fuel injection portion formed with a fuel injection hole that is inclined in a circumferential direction, as taught by Hayashi, in order to inject the fuel more evenly in circumferential direction and hence provide more even combustion in the combustion chamber as taught by Hayashi.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Koizumi, Lemon, Fletcher and Hayashi (2003/1041383), as applied to claim 6 above, and further in view of Horikawa, et al. (20140283498).
Boardman in view of Koizumi, Lemon, Fletcher and Hayashi teaches fuel injection holes arranged circumferentially. The fuel injection holes are arranged at a common radial distance. Boardman in view of Koizumi, Lemon, Fletcher and Hayashi doesn’t teach a plurality of fuel injection holes arranged in the radial direction. Horikawa teaches a combustor for a gas turbine (Abstract). The combustor injects fuel and water. The combustor has fuel injection holes that are arranged in a radial direction (Figs. 8A, 8B). As shown in Figs. 8A, 8B, the fuel, which is hydrogen, is split between fuel injection ports which are radially stacked on top of one another using double circular rows (as opposed to a single circular row) to improve the mixing (¶54). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have the combustor of Lemon in view of Boardman in view of Koizumi, Lemon, Fletcher and Hayashi include a plurality of the fuel injection holes arranged in a radial direction, as taught by Horikawa, in order improve the mixing of the fuel.	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Koizumi, Fletcher and Lemon, as applied to claim 2 above, and further in view of Patterson (US 20080010992).
Boardman in view of Koizumi and Lemon doesn’t teach details of the combustion liner. Patterson teaches a combustion liner for a combustion chamber (Figs. 2 and 3). Patterson shows air introduction holes in multiple stages in the axial direction where the holes in the upstream direction are larger than the holes in the downstream direction (Figs. 3 and 4). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2017/0350598) in view of Koizumi (US 2007/0003897) and Fletcher (US 2013/0055698).
Regarding claim 9, Boardman teaches a gas turbine combustor (50) which is a combustor used in a gas turbine  (16) for mixing and burning a fuel gas, an inert gas, and an air (¶47), the gas turbine combustor comprising: a fuel injection device (¶47, centerbody 100, Fig. 4) including a fuel injection portion configured to directly inject the fuel gas into a combustion chamber (Merriam-Webster defines a “portion” as an often limited part of a whole, Fig. 4, Circuit 121 in the centerbody 100 that injects fuel into the combustion chamber), and an outer-diameter-side fluid vapor injection portion 4 provided radially outward of the fuel injection portion (Circuit 122); and an outer air supply chamber provided radially outward of the outer-diameter-side fluid injection portion (¶47, Boardman teaches there can be any number of circuits, such as 120, 121 and 122, radially outward of each other where each circuit can provide fuel, an inert gas or air. Thus, an air circuit can be provided outward of the outer-diameter-side fluid injection portion.), the outer air supply chamber being configured to supply the air to be mixed with the fluid injected from the outer-diameter-side fluid injection portion (any of the combination of circuits 120, 121 and 122 can be joined and their contents mixed together, ¶47, Fig. 4 shows circuits 122 and 121 joined together and their contents mixed. Thus, an air circuit outside of circuit 122 can be joined to circuit 122), and inject a mixture of the fluid and the air 
Boardman teaches the fluid is an inert gas, but doesn’t teach the inert gas is water vapor. Thus, Boardman doesn’t teach the fluid injection portion is a water vapor injection portion. Koizumi teaches steam 104 (water vapor) is an inert gas that is injected into the combustor to reduce NOx. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fluid vapor injection portion of Boardman be a water vapor injection portion, as taught by Koizumi, in order to reduce NOx emissions as taught by Koizumi (¶36). 
Boardman in view of Koizumi teaches the invention as discussed above so far. Boardman in view of Koizumi doesn’t teach the mixing promotion member comprises a vane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzles of Boardman in view of Koizumi have a mixing promotion member comprising a vane, as taught by Fletcher, in order to, atomize the fuel and mix the fuel, water and air, as taught by Fletcher.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 10-15 are allowable.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above, necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-



/D.P.O./Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741